Citation Nr: 0600057	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether a timely substantive appeal was perfected from 
the April 10, 2000, decision denying service connection for 
the cause of the veteran's death.  

2.  Whether a timely substantive appeal was perfected from 
the April 10, 2000, decision denying entitlement to payment 
of Department of Veterans Affairs improved death pension 
benefits.  

3.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

4.  Entitlement to service connection for the cause of the 
veteran's death.  

5.  Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1942 to June 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 10, 2000, decision of the Des 
Moines, Iowa, Regional Office (RO) which denied payment of 
Department of Veterans Affairs (VA) improved death pension 
benefits and tacitly denied service connection for the cause 
of the veteran's death.  In April 2000, the appellant 
submitted a notice of disagreement (NOD).  

In October 2001, the RO formally adjudicated and denied the 
issue of service connection for the cause of the veteran's 
death.  On October 16, 2001, the RO issued a statement of the 
case (SOC) to the appellant and her accredited representative 
which addressed the issues of service connection for the 
cause of the veteran's death and entitlement to payment of VA 
improved death pension benefits.  A December 4, 2001, Report 
of Contact (VA Form 119) indicates that the appellant 
reported having not received an Appeal to the Board (VA Form 
9) with the SOC issued to her.  An Appeal to the Board (VA 
Form 9) was reported to have been mailed to the appellant on 
the same day.  

In January 2002, the RO determined that the appellant had not 
submitted a timely substantive appeal from the denial of both 
service connection for the cause of the veteran's death and 
entitlement to payment of VA improved death pension benefits.  
In May 2002, the accredited representative submitted a NOD 
with the January 2002 RO determination.  In May 2003, the RO 
issued a SOC to the appellant and her accredited 
representative which addressed the issues of whether a timely 
substantive appeal was perfected from the denial of both 
service connection for the cause of the veteran's death and 
payment of VA improved death pension benefits.  In May 2003, 
the appellant submitted an Appeal to the Board (VA Form 9) 
from the January 2002 RO determination.  

In June 2003, the RO determined that new and material 
evidence had not been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In July 2003, the appellant was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript may be reasonably construed as a NOD with the 
denial of the appellant's application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  In December 2004, the RO issued a SOC to 
the appellant and her accredited representative which 
addressed the issue of whether new and material evidence had 
been received to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
In October 2005, the accredited representative submitted a 
substantive appeal from the denial of the appellant's 
application to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  

For the reasons and bases addressed below, the Board finds 
that a timely substantive appeal was perfected from the April 
10, 2000, decision denying both service connection for the 
cause of the veteran's death and payment of VA improved death 
pension benefits.  The appellant's application to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death is DISMISSED.  

The issues of the appellant's entitlement to service 
connection for the cause of the veteran's death and payment 
of VA improved death pension benefits are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the appellant if further action is 
required on her part.  


FINDINGS OF FACT

1.  The appellant perfected a timely substantive appeal from 
the April 10, 2000, decision denying service connection for 
the cause of the veteran's death.  

2.  The appellant perfected a timely substantive appeal from 
the April 10, 2000, decision denying her payment of VA 
improved pension benefits.  

3.  The issue of whether new and material evidence has been 
received to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
moot.  


CONCLUSIONS OF LAW

1.  The appellant perfected a timely substantive appeal from 
the April 10, 2000, decision denying service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2005).  

2.  The appellant perfected a timely substantive appeal from 
the April 10, 2000, decision denying payment of VA improved 
death pension benefits.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2005).   

3.  The issue of whether new and material evidence has been 
received to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO did not 
issue a VCAA notice to the appellant which addressed the 
issues of whether she had submitted a timely substantive 
appeal from the denial of both service connection for the 
cause of the veteran's death and payment of VA improved death 
pension benefits.  Given the favorable resolution of those 
issues below, the Board finds that appellate review of the 
appellant's claims would not constitute prejudicial error.  


II.  Timely Substantive Appeal

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct, in 
pertinent part, that:  

  (a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.  

***

  (d)(1)  Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency shall prepare a statement of 
the case....

***

  (d)(3)  Copies of the "statement of the 
case" prescribed in paragraph (1) will be 
submitted to the claimant and the 
claimant's representative, if there is 
one.  The claimant will be afforded a 
period of sixty days from the date the 
statement of the case is mailed to file 
the formal appeal.  This may be extended 
for a reasonable period on request of 
good cause shown....  The agency of 
original jurisdiction may close the case 
for failure to respond after receipt of 
the statement of the case, but questions 
as to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statements of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the VA in reaching the 
determination or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOCs.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (2005).

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the notice of disagreement or substantive appeal 
must be filed with the VA office which has assumed 
jurisdiction over the applicable records.  38 C.F.R. § 20.300 
(2005).  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2005).  

In March 2000, the veteran died.  In March 2000, the 
appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534) seeking VA death benefits.  The 
appellant left blank the line asking "Are you claiming that 
the cause of death was due to service?"  The appellant's 
claim was received by the RO on March 27, 2000.  

In its April 10, 2000, letter to the appellant, the RO stated 
that:

We cannot grant your claim for payment of 
death benefits.  

The evidence does not establish that the 
veteran's death was due to a 
service-connected disability."...  

In reaching this decision, we considered 
the application which we received on 
March 27, 2000.  

In April 2000, the appellant submitted a NOD in which she 
specifically "disagree[d] with your decision on 10 April 
2000, to deny me death benefits."  

An October 13, 2001, rating decision denied service 
connection for the cause of the veteran's death.  The RO 
clarified that:

This rating is done in order to have a 
rating in file in order to address the 
notice of disagreement.  

***

The letter sent to [the appellant] on 
April 10, 2000, denied service connection 
for the cause of death.  Service 
connection was denied even though [the 
appellant] never formally claimed service 
connection for the cause of death on the 
application for death benefits we 
received on March 27, 2000....  In the 
notice of disagreement filed on April 20, 
2000, [the appellant] disagreed with the 
decision to deny death benefits.  [The 
appellant] was not specific as to which 
benefit denial she disagreed with.  

On October 16, 2001, the RO issued a SOC to the appellant and 
her accredited representative which addressed the issues of 
service connection for the cause of the veteran's death and 
payment of VA improved death pension benefits.  

The December 4, 2001, Report of Contact (VA Form 119) notes 
that the appellant reported that she had not received an 
Appeal to the Board (VA Form 9) with the SOC issued to her 
and apparently requested that one be issued to her.  

The Board finds that the December 4, 2001, Report of Contact 
(VA Form 119) may be reasonably construed as a substantive 
appeal from the denial of both service connection for the 
cause of the veteran's death and payment of VA improved death 
pension benefits.  It is timely as it was dated and/or 
otherwise received within 60 days of the issuance of the 
October 16, 2001, SOC.  38 C.F.R. §§ 20.300, 20.302 (2005).  
Given the confusion and lack of clarity of the April 10, 
2000, and October 13, 2001, decisions, the Board concludes 
that the appellant's substantive appeal adequately meets the 
specificity requirements set forth in 38 C.F.R. § 20.202 
(2005).  


III.  New and Material Evidence

Given the Board's decision above that the appellant has 
perfected a timely substantive appeal from the April 10, 
2000, decision denying service connection for the cause of 
the veteran's death, the issue of whether new and material 
evidence has been received to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is moot and no allegation of fact or law 
remains.  In the absence of such assertions, the appeal as to 
this issue should be dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  


ORDER

A timely substantive appeal was perfected from the April 10, 
2000, decision denying service connection for the cause of 
the veteran's death.  

A timely substantive appeal was perfected from the April 10, 
2000, decision denying the appellant's entitlement to payment 
of VA improved death pension benefits.  

The appellant's application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is DISMISSED.  


REMAND

In light of the determination above that the appellant 
perfected a timely substantive appeal from the April 10, 
2000, decision denying both service connection for the cause 
of the veteran's death and payment of VA improved death 
pension benefits, the Board finds that the appellant has not 
been afforded an opportunity to present additional evidence 
and/or argument in furtherance of her claims.  Therefore, the 
claims must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Additionally, the appellant had not been requested to submit 
a recent Financial Status Report (VA Form 20-5655).  Such 
information would be useful in resolving the appellant's 
entitlement to payment of VA improved death pension benefits.  
Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005) must be fully met.

2.  Request that the appellant complete a 
Financial Status Report (VA Form 
20-5655).  

3.  Then readjudicate the issues of 
service connection for the cause of the 
veteran's death and entitlement to 
payment of VA improved death pension 
benefits.  If the benefits sought on 
appeal remain denied, the appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
 

